Title: From George Washington to Lund Washington, 17 December 1778
From: Washington, George
To: Washington, Lund


  
    Dear Lund,
    Middle brook [N.J.] Decr 17th 1778.
  
Since my last from Elizabeth town, I have arrived at these my Quarters for the Winter; and have received your Letters of the 25th of last month and 2d of this; and have also heard of Mrs Washingtons safe arrival at Philadelphia. The list of Horses has come safe, but I thought their had been more of them.
  I observe what you say in your Letter of the 2d Instt respecting the measurement of Marshalls land—I have already, in a letter about the last of November, given you full directions on this head, and in the one from Elizabeth town desired you to fix the quantity at 500 Acres, to save trouble; but to get it lower if you can, as, from Memory, I think the number of Acres less than that; but could tell almost to a certainty if I could have recourse to my Papers—however, I again repeat, that I had rather fix it at that quantity than let the matter  
    
    
    
    lie open, or run the hazard of disputing with him about bounds. In short, than to delay a moment; for as I have mentioned to you in some former letters, I shall not be in the least surprized to hear that he has hit upon some expedient (if in consequence of his Sale he has not made purchases wch he may be equally desirous of fulfilling) to get off his bargain with you; for when he comes to find that a barrel of Corn which usually sold for 10/ well now fetch £5 & so with respect to other Articles, he will soon discover that the great (nominal) price which he got for his land, is, in fact, nothing, comparitively speaking; for by the simple rule of proportion, he ought to have got £20 at least; as I would, in the best times of money, have given him 50/ or more for his land by the Acre. but this under the rose—We need not open his, or the eyes of others to these matters, if they do not already see them—This leads me to say, that I am affraid Jack Custis, in spite of all the admonition and advice I gave him against selling faster than he bought, is making a ruinous hand of his Estate—& if he has not closed his bargains beyond the possibility of a caval, I shall not be much surprized to hear of his having trouble with the Alexanders; notwithstanding your opinion of Bobs disposition to fulfil engagements. Jack will have made a delightful hand of it, should the money continue to depreciate as it has lately done, having sold his own land in a manner for a Song, & be flung in his purchases of the Alexanders. If this should be the case, it will be only adding to the many proofs we dayly see of the folly of leaving bargains unbound by solemn covenants. I see so many instances of the rascallity of Mankind, that I am almost out of conceit of my own species; & am convinced that the only way to make men honest, is to prevent their being otherwise, by tying them firmly to the accomplishmt of their contracts.
I like your method (in case of necessity) of giving work instead of building Houses, in the exchange with Barry—the one may be reduced to a certainty, the other cannot—In the one case, it is nothing to you whether the Carpenters work or play—in the other, you may have trouble & vexation, not only on acct of their idleness, but misconceptions, & a thousand little matters which may be edged in under the idea of doing the Work well—neat &ca &ca.
  I do not know what kind of a Conveyancer Arrell is—(he is big enough to draw a good Deed)—but as size does not always qualify a man for such business, I wish you to get Mr Harrison to look them over, or draw them himself (he has promised this)—I wish with all my heart you had got Stones Land at 10 Dollars pr Acre when it was offered, as I have no expectation of your getting it at that price now. What money you may have in your hands of mine, after complying with all my contracts, & the Debts I owe, may be put into the  
    
    
    
    Continental loan office—you must receive from Weedon such Sum or Sums as he is disposed to pay on General Mercers Acct. In doing this, begin with his first Bond (for I think there are 4 of £500 each, or 5 of £400) and go regularly on with the principal & Interest of each—It runs in my head that the first of these bonds was sent to Colo. Lewis to be tendered to a Mr Blair, of whom I bought Colo. Mercers Land on four miles run, and that he (Blair) declined receiving it; whether I am right, or wrong in this matter, I cannot be positive—If the first of these Bonds (from Mercer to me) is not among my bundle of Bonds, it must have been applied as above; or is yet in the hands of Colo. Lewis, as I am pretty confident that no money was ever paid to me by Mercer or his Executors.
  In a letter which I have lately received from Mr James Mercer, in answr to one of mine, he says, he is pretty confident that the four Miles run Land bought of him, and the attorney of his Brother, was acknowledged in the General Court (that it was to have been so, I perfectly remember) and that my Bond for the payment of his Brothers moiety must be, he thinks, in the hands of Mr Neil McCool the joint attorney with Blair. When Custis went last from Camp I desired him to examine the records of the General Court & see if this deed was among them, duely executed. I have since heard (from him) that the Papers of the General Court are at Richmond; but nothing more of the matter committed to his charge; tho he has promised to satisfie himself & me by sending there—The reasons for my being thus particular to you at this time, are—that I want, first to be satisfied, that the Land is properly conveyed to me—and secondly, that I may discharge my Bond to the attorney, or attorneis of Colo. Geo. Mercer; James Mercers part being to be paid by a discount of so much out of the Sum he owes me. To effect the first, write to Custis, reminding him of my anxiety to obtain information on this head—and if you find that the land is properly secured, endeavor to hunt up McCool, whose wife saved him, it seems from banishment, while the other, Blair, coming under the description of an Act, that rid the State of Virginia of a good many Scotch Laddies is no longer a non-resident among you. If McCool has the Bond, as Mr James Mercer thinks he must, make him a tender of the money; if he refuses to receive it, place it in the loan office agreeable to the Laws of the state. If he has not the Bond, nor you cannot learn where it is, I think some such advertisement as the one inclosed, might be inserted in the Virginia Gazette; but if you should have an oppertunity I wish you to consult Colo. Mason on the Subject previous to the insertion of it, that every thing may be placed upon a clear & fair footing. I have been in some kind of doubt respecting the propriety, & the equity of paying Interest on the Bond, as I have been always ready—willing—& even upon the hunt after it,  
    
    
    
    to discharge the obligation of it. I do not recollect with certainty the Sum I was to pay for this Land, & the amount of the Bond; but think it was £800 the whole sum, & that my Bond passed for £400. If the credit in my Books do not shew, I cannot now inform you; & application if you cannot get at the Bond, must be made to Mr James Mercer for information.
I think Captn Brooke must be misinformed with respect to Tomison Ellzeys entry, so far as it relates to me. I am morally certain there is not an inch of waste land within the bounds I claim to; and which are old and anciently marked. I have run every line by the Deeds, and found the Corners, & marked Trees—that line between Johnston & me from the road down to the hiccory, by my fence, was thinly marked; & may have had those that were formerly there (when I bought the Land) cut down, as I never could prevent a tresspass on that Quarter by Darrell &ca. I know of no Man more capable of such a practice than Ellzey, but think he is upon a wrong scent in the present case—however, as it is a matter I never had the most distant suspicion of, and rely upon memory, which may deceive me, it will be proper for you to make more particular enquiry into his conduct and if you find he is engaged in such a dirty piece of business, forward the inclosed letter immediately to the proprietors office, to stop a Patent till I can be heard. The line from the hiccory abovementioned to Dogue run, is, if my memory does not much deceive me, thick marked; but the Corner tree on the run decayed (a Beech) & I suppose e’re this, fallen. the run from thence downwards is the boundary; I can not therefore find out upon what ground he can possibly found, or lay an Entry.
I wish, every now and then, that you would take a look at the Land I bought of Mercer, to prevent Trespasses, which very probably may be continued upon the old plan, as I am told that almost every body adjoining, & near to it, made free with the Timber; for which, and its contiguity to Alexandria, it is mostly to be valued. There is one Ball near to the land acquainted with the lines—get him to shew them to you, and to have an eye to the Land. that no tresspass is committed.
If you get Marshalls Land secured to me, it will behoove you to exert yourself to get some Meadow upon it, & to put the other Meadows in good order against I see them; or, notwithstanding my hearty assent to your getting Morris’s land, I shall look to the meadow at that place with a grudging eye. Has the Meadow at the Ferry Plantation, wch in some former letter you informed me was much injured by an uncommon rain storm, recovered the damage it then sustained? Are the bare places repaired? and is the Grass well taken over the whole Ground that was Seeded?
  One reason for my wishing you to consult Colo. Mason on the Advertisemt respecting the Money due to the attornies of Colo. George  
    
    
    
    Mercer is that this is an English debt, and I am unacquainted with the laws or practice of the Estate respecting them—as I have (supposing the fact to be so) got the Land, I am willing to pay the money, but choose to be safe in doing of it; and therefore wish you to consult proper judges on the occasion.
My Letter to Lord Fairfax is under a flying Seal for your perusal—before you send it to him, put Wafers under the Seal to close it. I am sincerely & affectionately Yrs

  Go: Washington

